Citation Nr: 1628421	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  12-16 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent prior to August 26, 2015, for degenerative joint disease of the right knee status post partial lateral meniscectomy and anterior cruciate ligament (ACL) repair.

2.  Entitlement to a disability rating in excess of 40 percent after August 26, 2015, for degenerative joint disease of the right knee status post partial lateral meniscectomy and ACL repair.

3.  Entitlement to a disability rating in excess of 20 percent for instability of the right knee status post ACL repair.

4.  Entitlement to a disability rating in excess of 10 percent for left knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel

INTRODUCTION

The Veteran served honorably in the United States Marine Corps on active duty from May 1988 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

By way of history, this appeal stems from a March 2011 claim for increased ratings with respect to the knees.  The Board acknowledges that this claim was received within the one-year period following the issuance of a July 2010 rating decision that addressed the bilateral knee ratings.  As directed by 38 C.F.R. § 3.156(b) regarding a pending claim, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  

However, the filing of the new claim in March 2011 does not preclude finality from attaching to the July 2010 rating decision in this case because the new claim did not encompass the submission of any new and material evidence relating back to the issues and claim periods addressed in July 2010.  See Voracek v. Nicholson, 421 F.3d 1299, 1302 (Fed. Cir. 2005).  Accordingly, this appeal stems from the Veteran's appeal of the September 2011 rating decision, and the issues pertaining to the right knee limitation of extension and left knee patellofemoral syndrome are properly considered claims for an increase based on the March 2011 filing pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), as opposed to "initial rating claims" stemming from his original claims for service connection that were granted in the July 2010 rating decision pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).

In August 2012, the Veteran and his spouse testified before the undersigned Acting Veterans Law Judge at a videoconference hearing.  A transcript of that hearing has been associated with the claims file.

In January 2015, the Board remanded the Veteran's claims for additional development.  After that development was completed, the RO, in a September 2015 rating decision, awarded a 40 percent rating effective August 26, 2015, for the Veteran's degenerative joint disease of the right knee.  As this does not represent an award of the maximum rating available, the Veteran's claim for a higher rating for degenerative joint disease remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (in a claim for an increased rating, a veteran is presumed to be seeking the maximum benefit allowable).


FINDINGS OF FACT

1.  Prior to August 26, 2015, the Veteran's right knee degenerative joint disease disability does not more nearly approximate limitation of extension to 30 degrees, even when taking into account his reports of pain. 

2.  After August 26, 2015, the Veteran's right knee degenerative joint disease disability does not more nearly approximate limitation of extension to 45 degrees, even when taking into account his reports of pain. 

3.  Thoughout the entire appeal period, the Veteran's right knee instability disability is manifested by no worse than moderate instability of the right knee.

4.  Thoughout the entire appeal period, the Veteran's left knee disability does not more nearly approximate limitation of extension to 15 degrees, even when taking into account his reports of pain. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent prior to August 26, 2015, for degenerative joint disease of the right knee status post partial lateral meniscectomy and ACL repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 5258, 5260, 5261, 4.118, Diagnostic Codes 7800, 7801, 7802, 7804 (2015).

2.  The criteria for a disability rating in excess of 40 percent after August 26, 2015, for degenerative joint disease of the right knee status post partial lateral meniscectomy and ACL repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 5258, 5260, 5261, 4.118, Diagnostic Codes 7800, 7801, 7802, 7804 (2015).

3.  The criteria for a disability rating in excess of 20 percent for instability of the right knee status post ACL repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 4.118, Diagnostic Codes 7800, 7801, 7802, 7804 (2015).

4.  The criteria for a disability rating in excess of 10 percent for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 5260, 5261 (2015).


(CONTINUED ON THE NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by a June 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained and considered.  The statements of the Veteran and his wife, mother, son, two friends, work foreman, potential employer, physician, and representative have been associated with the claims file and considered.  The Veteran has not identified any additional outstanding records that have not been requested or obtained that would contain potentially relevant information to his claims.  

The Veteran also submitted lay statements and oral testimony during the June 2011 Board hearing in support of his claim.

With respect to the August 2012 hearing, it is acknowledged that there is a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim and a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).  In this case, information was solicited regarding the nature and severity of the Veteran's knee symptoms.  Moreover, to the extent that there may have been outstanding evidence material to substantiating the claim, the undersigned remanded the appeal in January 2015 so that additional efforts could be made to obtain relevant evidence and conduct additional development pertinent to his increased rating claims.  Accordingly, consistent with Procopio and Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with.

Additionally, the Veteran was provided with VA examinations in June 2011 and August 2015 to assess the current severity of his knee disabilities.  The Board finds that these reports are adequate, as the examiners reviewed the claims file and/or medical records, interviewed the Veteran, conducted physical examinations, and described the current severity of the Veteran's knee disabilities in sufficient detail so that the Board's evaluation is an informed determination.  The opinions show that the examiners considered all relevant evidence of record, including the Veteran's statements.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board finds compliance with its January 2015 remand instructions in that an adequate examination was provided in August 2015 and the requested record development was completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

VA has satisfied its duty to inform and assist the Veteran in this case, and any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board's adjudication of his claims at this time.

II.  Increased Rating Claims General Laws and Regulations 

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

III.  Right Knee

In this case, the Veteran's degenerative joint disease of the right knee status post partial lateral meniscectomy and ACL repair is rated as 30 percent disabling from December 15, 2009, and 40 percent disabling from August 26, 2015, under Diagnostic Code 5003-5261 for X-ray evidence of arthritis along with compensable limitation of motion of the joint.  His right knee is rated separately as 20 percent disabled under Diagnostic Code 5010-5257 for arthritis due to trauma and instability status post ACL repair.  

Under Diagnostic Code 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A maximum schedular rating of 20 percent is available with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  Under 38 C.F.R. § 4.45(f), the knee is considered a major joint.  

X-ray evidence of degenerative joint disease of the right knee is substantiated by the record.  For example, X-rays from February 2012 show a worsening of loss of joint space in the lateral compartment of the right knee and advanced degenerative arthritis with bone on bone in the lateral compartment and mild valgus.  However, the Veteran's current ratings of 30 and 40 percent under Diagnostic Code 5261 for his knee exceed the maximum scheduler rating of 20 percent available for arthritis under Diagnostic Code 5003.   As the limited motion of the right knee is adequately encompassed by the Veteran's current rating under Diagnostic Code 5261, it cannot be said that it is noncompensably rated so as to warrant a separate rating under Diagnostic Code 5003 for arthritis.  To do so would constitute improper pyramiding.  Therefore, Diagnostic Code 5003 cannot provide a basis for a higher rating.

Turning next to Diagnostic Code 5261, if extension of the knee is limited to 20 degrees, a 30 percent rating is in order.  If extension is limited to 30 degrees, a 40 percent rating is in order.  If extension is limited to 45 degrees, the maximum schedular rating of 50 percent is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).  Normal extension of the knee is from 140 to 0 degrees.  38 C.F.R. § 4.71a, Plate II (2015).

With respect to the appeal period prior to August 26, 2015, the Board finds that the Veteran's current 30 percent disability rating for degenerative joint disease adequately reflects the degree of impairment based on limitation of extension of the right knee.  At the June 2011 VA examination, the Veteran's knee had normal extension with objective evidence of pain.  There was pain following repetitive-use testing, but no additional limitation of range of motion.  A July 2014 VA emergency room record shows the Veteran had right knee pain after falling on it.  On examination, he was able to fully straighten his leg, again indicating normal extension.  As such, the Veteran does not meet the criteria for a 30 percent disability rating based on extension of the knee limited to 20 degrees.  Therefore, the next higher disability rating of 40 percent, which requires extension to be limited to 30 degrees, is not warranted, and an increase in the rating under Diagnostic Code 5261 is denied for the period beginning March 25, 2011.

With respect to the appeal period beginning August 26, 2015, the Board finds that the Veteran's current 40 percent disability rating adequately reflects the degree of impairment based on limitation of extension.  At the August 2015 VA examination, the Veteran reported that he was unable to fully extend his right knee and had pain with extension.  Range of motion for extension was 85 to 35 degrees.  The examiner specifically noted that the examination was performed during a flare-up, and that no additional loss of motion was present after repetitive-use testing.  As such, the Board finds that the Veteran's extension was limited to no worse than 35 degrees, even when taking into consideration additional limitation caused by pain.  Therefore, the Board does not find that the Veteran's limitation in knee extension more appropriately approximates the maximum rating of 50 percent, which requires that extension is limited to 45 degrees, and an increased rating is again denied under Diagnostic Code 5261.  

The Board has considered the request of the Veteran's representative in the June 2016 Informal Hearing Presentation that an evaluation of 40 percent be granted prior to August 26, 2015, based on the July 2014 emergency room record, which shows flexion of the right knee to about 35 degrees.  While the emergency room record shows the Veteran's flexion was limited, it also shows that his extension, which is the basis of his current rating, was normal.  As such, an earlier grant of the 40 percent rating based on limitation of extension is not warranted. 

Sep rating limitation of flexion?

As noted above, the Veteran's right knee also is rated as 20 percent disabled under Diagnostic Code 5257 for instability.  Diagnostic Code 5257 provides a 20 percent rating for recurrent moderate subluxation or lateral instability of a knee.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).  The Board notes that the words "moderate" and "severe," as used in the various diagnostic codes, are not defined in VA's rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

The Board finds that the Veteran's right knee instability cannot be said to more nearly approximate severe recurrent subluxation or lateral instability.  At his June 2011 VA examination, the Veteran reported symptoms of giving way, instability, weakness, incoordination, and weekly episodes of dislocation or subluxation.  The examiner found evidence of moderate instability.  A March 2012 VA orthopedic surgery consultation record shows the Veteran reported a tendency to feel stiffness and insecurity; however, on examination, his collateral ligaments were stable.  At his August 2012 Board hearing, the Veteran testified that he had weakness and instability and that he could be walking and his leg would give out.  He was able to catch himself so he did not fall down, but he had a sudden jerk that sent a shock up to his back.  The July 2014 VA emergency room record shows there was no laxity of the knee on examination.  The August 2015 VA examiner noted there was no history of recurrent subluxation, and found no lateral instability or joint instability on examination.  The Board notes that the Veteran wears a brace on his knee, but uses no other assistive devices to support the knee or to ambulate.

The Veteran's statements describing his symptoms are considered to be competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  As such, the Board has considered the Veteran's statements at the June 2011 VA examination that he suffered weekly episodes of dislocation or subluxation of the knee.  However, the Board finds that the Veteran's lay evidence is outweighed by competent and credible medical evidence that evaluates the true extent of any impairment attributable to the service-connected disability based on objective data coupled with the lay reports.  The VA examiners and treating physicians have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's reports.  In addition, their reports provide sufficient information to allow the Board to apply the schedular criteria.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

Therefore, the Board concludes that, based on the overall record evidence, the objective testing performed by VA examiners and treating physicians shows no worse than moderate instability of the right knee at any point during the period on appeal.  While moderate instability was found at the June 2011 examination, no instability was found at the March 2012 orthopedic surgery consultation, at the July 2014 emergency room visit, or by the August 2015 examiner.  Therefore, the Board finds that the Veteran's knee instability does not more nearly approximate severe recurrent subluxation or lateral instability, and the claim for increase must be denied under Diagnostic Code 5257.  

The Board also has considered other potentially applicable diagnostic codes pertaining to the knee that may provide a basis for either a separate or higher rating.  In that regard, VA General Counsel has found that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004 (September 17, 2004); 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.

Under Diagnostic Code 5260, if flexion of the knee is limited to 60 degrees, a 0 percent rating is in order.  If flexion is limited to 45 degrees, a 10 percent rating is in order.  If flexion is limited to 30 degrees, a 20 percent rating is in order.  If flexion is limited to 15 degrees, a maximum scheduler rating of 30 percent is in order.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).  Normal extension of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2015).

In the present case, at the June 2011 VA examination, the range of motion in the knee for flexion was 0 to 74 degrees with objective evidence of pain.  There was pain following repetitive-use testing, but no additional limitation of motion.  At the March 2012 VA orthopedic surgery consultation, range of motion was 0 to 110 degrees.  Following the Veteran's fall on his right knee in July 2014, the emergency room record shows flexion was to about 35 degrees on examination.  The assessment was "acute on chronic knee pain."  In contrast, at the August 2015 VA examination, flexion was 35 to 85 degrees.  That examination was performed during a flare-up, with no additional limitation of range of motion after repetitive use testing.  

The Board has considered whether a separate rating under Diagnostic Code 5260 for limitation of right knee flexion is warranted at any time during the appeal period.  However, the Board finds that, on the whole, the record does not substantiate that a separate rating based on limitation in flexion of the right knee is warranted in this case.  The Board acknowledges that the limitation in flexion to 35 degrees in July 2014 meets the criteria for a disability rating of at least 10 percent.  However, that limitation appears to be a temporary finding due to the Veteran's acute pain and fall on his knee.  By the time of his VA examination in August 2015, his knee flexion had improved to 85 degrees, which does not warrant even a 0 percent disability rating under Diagnostic Code 5260.  Looking at the flexion demonstrated both before and after the July 2014 emergency room report, the Board concludes that the July 2014 flexion assessment was an outlier and is not suggestive of a worsening of disability, such that a compensable rating for limitation of flexion would be warranted for any portion of the appeal period.  In other words, the July 2014 episode appears to be an isolated, acute event that does not warrant the assignment of a staged rating in this case.  See July 2014 VA treatment report (assessing "acute on chronic knee pain") (emphasis added).  

A rating for ankylosis of the knee under Diagnostic Code 5256 also is not warranted in this case.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2015).  The August 2015 VA examiner specifically found there was no evidence of ankylosis.  In addition, neither the June 2011 examiner nor any treating physician noted evidence of ankylosis.  

A rating for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, which provides for a single, maximum schedular disability rating of 20 percent, also is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).  At his June 2011 VA examination, the Veteran reported locking episodes one to two times a year.  June 2011 and February 2012 X-rays show no joint effusion.  At the March 2012 VA orthopedic surgery consultation, the Veteran reported that he did not have any locking.  The July 2014 X-rays following the Veteran's fall show no significant joint effusion.  There was no report or finding of knee locking at the August 2015 VA examination.  The examiner found there was no recurrent effusion.  As such, the record does not show that the Veteran experienced frequent episodes of locking and effusion into the joint. 

In light of the August 2015 VA examiner's finding of a scar on the right anterior knee related to the Veteran's ACL repair, the Board also will consider whether a separate compensable rating based on that scar is warranted.  Scars are evaluated under Diagnostic Codes 7800, 7801, and 7802.  Scars evaluated under these diagnostic codes may also receive an evaluation under Diagnostic Code 7804 for painful scars, when applicable.  Diagnostic Code 7800 applies to scarring of the head, face, and neck, and is thus inapplicable to the Veteran's knee scar.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).

Diagnostic Code 7801 evaluates scars not of the head, face, or neck, which are deep and nonlinear.  The ratings that are assigned are based on the size of the affected area or areas.  A 10 percent rating is assigned for an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters), with higher ratings being available for larger affected areas.  The examiner measured the Veteran's scar to be seven centimeters by one centimeter, or seven square centimeters in surface area.  Assuming that the Veteran's scar is deep and nonlinear, which there is no evidence that it is, it does not warrant a compensable rating under Diagnostic Code 7801, as it measures an area less than 39 square centimeters, which is required in order to receive a 10 percent rating.  

Superficial and nonlinear scars not on the head, face, or neck are evaluated under Diagnostic Code 7802.  Under this Diagnostic Code, a compensable rating is not available unless such scars cover an area of at least 144 square inches (929 square centimeters).  A compensable rating is not available under this Diagnostic Code because the Veteran's scar covers an area of less than 929 square centimeters. 

Diagnostic Code 7804 assigns ratings for scars that are unstable or painful.  This Diagnostic Code assigns a 10 percent rating for one or two qualifying scars, a 20 percent rating for three or four qualifying scars, and a 30 percent rating for five or more qualifying scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2015).  If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (2).  As the August 2015 VA examiner found the Veteran's single scar to be nonpainful and stable, a rating is not available under Diagnostic Code 7804.  Therefore, a compensable rating for the Veteran's scar is not warranted under any of the diagnostic codes that evaluate scars.

The Veteran testified at his August 2012 Board hearing that he sometimes felt a sudden jerk in his right knee that sent a shock up to his back.  As such, the Board has considered whether a separate rating is warranted for any neurological impairment.  However, the competent medical evidence is silent as to any associated right knee nerve impairment; the Board notes that the August 2015 VA examiner, when asked to identify "diagnoses associated with the claimed condition" only checked the box for diagnoses of an ACL tear and arthritis.  The Board finds the Veteran's lay assessment here  is insufficient to establish the presence of right knee neurological symptomatology as he lacks the competency to provide a medical diagnosis and etiological opinion regarding the presence and/or cause of any alleged knee nerve deficit.   See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  Thus, the evidence does not support the assignment of a separate compensable disability rating for neurological impairment.

The Board also has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 and whether a higher rating may be warranted for loss of function of the right knee.  In this regard, rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  When an evaluation of a disability is based on limitation of motion, the Board must consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss a veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40  and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999).  A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of a veteran.  38 C.F.R. § 4.40 (2015); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40 (2015).

At the June 2011 VA examination, the Veteran reported pain in his right knee as if someone was sticking a hot poker in it.  He also reported symptoms of giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, weekly episodes of dislocation or subluxation, and locking episodes one to two times a year.  He reported severe flare-ups weekly that lasted hours.  His knees were aggravated by routine walking.  His motion and ability to function were slowed way down during flare-ups.  He could not squat, or run or walk for a long period of time.  Walking up and down steps and up steep grades was a chore.  He was unable to stand for more than a few minutes and was able to walk more than one quarter, but less than, a mile.  

The March 2012 VA orthopedic surgery consultation record shows the Veteran reported burning pain in the right knee, a tendency to feel stiffness and insecurity, and swelling intermittently, but he did not have any locking.  He had an injection of viscosupplementation.  The Veteran was informed that the only surgical remedy for his right knee would be a total knee replacement.  However, a knee replacement was not a desirable option in a 42-year-old male who worked in a fairly strenuous job and enjoyed activities like hunting and fishing, which could result in the early wearing out or loosening of the components.  In addition, the Veteran had a history of severe knee infection with past surgery.  It is noted that a statement from a VA provider submitted in April 2015 provides that the Veteran will likely require joint replacement in less than five years.

The Veteran testified at his August 2012 Board hearing that, as a truck driver, every time he went to push the pedals his knee was stiff and tight.  When he got out of the truck, he limped for a good while until it limbered back up.  As long as he kept moving the knee was okay, but if he stopped for 10 or 15 minutes the pain was "unbelievable."  He had weakness, instability, and sharp burning pains in the knee, and it swelled in the evenings.  The more he was on his knee the worse it got.  He had flare-ups four or five times a week.  The knee was not too bad on weekends because he did not do much.  He could no longer stay out all day hunting and when he went to the zoo recently he had to sit down between everything.  

At the August 2015 VA examination, the Veteran reported increased pain in the bilateral knees and decreased function of the right knee.  He had difficulty walking on uneven surfaces or inclines, standing, and sitting.  He had pain with all bending of the knees, right greater than left.  He had daily bilateral knee pain, right greater than left, with keeping his legs bent for extended periods of time while in a sitting position to drive.  He also had pain getting up into and down out of his truck.  He reported flare-ups daily after repeated use.  After 10:00 a.m., it continuously got worse throughout the day.  

VA treatment records show the Veteran had viscosupplementation (a series of three injections) to the right knee in March 2011, November 2011, January 2012, June 2012, and October 2012.  With respect to the left knee, he had corticosteroid injections in March and June 2011.  He then had viscosupplementation in January 2012, June 2012, October 2012, May 2013, November 2013, May 2014, and November 2014.  At the August 2015 VA examination, the Veteran reported that his last injections were in May 2015.  The pain was decreased for only three to four months by the injections.  His pain level was 8/10 after the injections and 10/10 before them.  

After carefully reviewing the evidence, the Board finds that higher ratings are not warranted in light of the factors considered in DeLuca or Mitchell.  Although the Veteran reported flare-ups and functional limitations as set forth above, the Board emphasizes that the Veteran is already rated separately based on limitation of motion and instability.  As such, his current high ratings contemplate a significant amount of functional impairment.  Moreover, the June 2011 VA examiner found no additional limitation of motion following repetitive-use testing.  As discussed above, objective testing revealed that the Veteran did not meet the criteria for even a compensable rating based on limitation of extension prior to August 26, 2015.  Moreover, the August 2015 VA examination was performed during a flare-up.  The examiner noted there was no additional loss of range of motion after repetitive-use testing.  While functional loss caused by pain, weakness, lack of endurance, and incoordination was present, these symptoms would again be contemplated by the rating for moderate instability.  However, no lateral instability or joint instability was found at any time other than the June 2011 VA examination.  The above findings simply fail to demonstrate additional limitations of function so as to warrant higher ratings.  Rather, the evidence shows considerable function of the knee was demonstrated in that the Veteran is able to engage in strenuous activities such as driving truck, hunting, and fishing.  While he wears a knee brace, he does not use any other devices to ambulate.  Therefore, even considering all of the additional factors that may affect range of motion and function, his right knee disabilities have not more nearly approximated the criteria for the next higher ratings for limited function of the knee.  See 38 C.F.R. §§ 4.40 ; 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

In sum, the Veteran's service-connected degenerative joint disease of the right knee disability has not more nearly approximated the criteria for a rating in excess of 30 percent prior to August 26, 2015, and 40 percent as of that date.  See e.g., 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256, 5258, 5260, 5261 (2015); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7804 (2015).  Similarly, throughout the entire appeal period, the Veteran's service-connected instability of the right knee disability has not more nearly approximated the criteria for a rating in excess of 20 percent.  See e.g., 38 C.F.R. §§  4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, and 5258 (2015); 4.118, Diagnostic Codes 7800, 7801, 7802, 7804 (2015).  

IV.  Left Knee

The Veteran's left knee patellofemoral syndrome, which is associated with instability of the right knee due to status post ACL repair, is rated as 10 percent disabling under Diagnostic Code 5261.  Under Diagnostic Code 5261, if extension of the knee is limited to 5 degrees, a 0 percent rating is in order.  If extension is limited to 10 degrees, a 10 percent rating is in order, with higher ratings being available for greater limitation in extension as noted above.  Normal extension of the knee is from 140 to 0 degrees.  38 C.F.R. § 4.71a, Plate II (2015).

The Board finds that the Veteran's current 10 percent disability rating for his left knee adequately reflects the degree of impairment based on limitation of extension.  At the June 2011 VA examination, the Veteran's knee had normal extension with objective evidence of pain.  There was pain following repetitive-use testing, but no additional limitation of range of motion.  The August 2015 VA examiner found extension was 120 to 0 degrees without pain.  As such, the Veteran's limitation of extension does not meet the criteria for even a 0 percent disability rating under Diagnostic Code 5261 during any period on appeal.  Therefore, a rating of 20 percent under Diagnostic Code 5261 is not warranted.  

The Board has considered whether a separate rating under Diagnostic Code 5260 for limitation of flexion is warranted.  At the June 2011 examination, range of motion for flexion was 0 to 92 degrees with objective evidence of pain.  There was pain following repetitive-use testing, but no additional limitation of range of motion.  Range of motion at the August 2015 examination for flexion was 0 to 120 degrees with pain, which was noted to cause functional loss.  However, there was no additional functional loss or range of motion after repetitive-use testing.  As such, the Veteran's limitation of flexion in the left knee does not meet the criteria for a 0 percent rating under Diagnostic Code 5260, which requires limitation in flexion to 60 degrees.  Therefore, a separate rating under Diagnostic Code 5260 is not warranted.  

The Board also has considered whether a higher rating is warranted under Diagnostic Code 5003 for arthritis.  February 2010, June 2011, and February 2012 X-rays show no degenerative changes of the left knee.  The August 2015 VA examiner noted that imaging studies documented degenerative arthritis of the left knee; however, the Board was unable to find any such X-rays in the Veteran's claims file.  As noted above, under Diagnostic Code 5003, evidence of degenerative arthritis must be substantiated by X-rays.  As the Board has been unable to find X-ray evidence substantiating degenerative arthritis of the left knee, Diagnostic Code 5003 is not for application in the present case.  In addition, the Board notes that the Veteran's left knee patellofemoral syndrome has been provided a 10 percent rating under Diagnostic Code 5261 based on painful limitation of motion.  As the Veteran's left knee disability is adequately encompassed by the Veteran's current rating under Diagnostic Code 5261, it cannot be said that it is noncompensably rated so as to warrant a separate rating under Diagnostic Code 5003.  To do so would constitute improper pyramiding.  Therefore, Diagnostic Code 5003 cannot provide a basis for a separate or higher rating.

A separate rating for recurrent subluxation or lateral instability under Diagnostic Code 5257 also is not warranted.  The June 2011 VA examiner found there was no instability of the left knee.  At his August 2012 hearing, the Veteran testified that his knee did not give out.  The August 2015 VA examiner found no history of recurrent subluxation or instability, and no joint instability on examination.  A rating for ankylosis of the knee under Diagnostic Code 5256 also is not warranted in this case, as the August 2015 VA examiner found no evidence of ankylosis.  

Finally, a rating for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint under Diagnostic Code 5258 is not warranted.  At the June 2011 VA examination, the examiner noted locking episodes of the knees one to two times a year.  June 2011 and February 2012 X-rays show no joint effusion.  The August 2015 VA examiner did not note any locking episodes and found there was no history of recurrent effusion.  As such, the Board cannot find the Veteran had frequent episodes of knee locking and effusion into the joint.  

The Board also has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 and whether a higher rating may be warranted for additional loss of function of the left knee.  The Veteran's general reports of limitation of function of his knees were discussed above, as well as his history regarding injections to the left knee.  Specifically with respect to the left knee, the Veteran testified at his August 2012 Board hearing that he had stiffness and pain in the knee.  It did not give out, but burned and felt weak.  He felt like he was putting most of his weight on his left leg that was causing him to limp.  The knee did not swell, but it was getting a lot more of a grinding sensation.  He could feel it pop, but did not believe that he had limitation of motion.

After carefully reviewing the evidence, a higher rating is not warranted in light of DeLuca or Mitchell.  The Board acknowledges the Veteran's continuing pain and limited function of his left knee.  As discussed above, the Veteran's limitation of motion does not warrant a compensable rating under Diagnostic Code 5261; however, the RO provided a 10 percent rating for his left knee to compensate the Veteran for his painful motion and any function loss due to such factors as loss of normal excursion, strength, speed, coordination, or endurance.  Therefore, the Veteran's current rating adequately compensates him for pain and any additional functional loss related to the foregoing factors or during flare-ups.  As such, a higher rating for functional loss is not warranted.  See 38 C.F.R. §§ 4.40; 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

In sum, throughout the entire appeal period, the Veteran's service-connected left knee patellofemoral syndrome disability has not more nearly approximated the criteria for a rating in excess of 10 percent.  See e.g., 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256, 5257, 5268, 5260, 5261 (2015). 

V.  Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id. "[I]nitially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Id. 

Turning to the threshold inquiry, the Board notes that the criteria of 38 C.F.R. 
§ 4.71a expressly contemplate the occurrence of painful motion and limitation of function of the affected joints, and the criteria of 38 C.F.R. § 4.118 address scars.  Here, the Veteran primarily describes pain, limited range of motion, weakness, and decreased function of the knees.  These symptoms are contemplated by the rating criteria discussed above and were expressly considered by the Board in its decision to assign the current ratings.  As the rating criteria reasonably describe the Veteran's service-connected disabilities, the threshold factor for extraschedular consideration under step one of Thun has not been met.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, exceptional circumstances are not present in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

A request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  In the instant case, the holding of Rice is inapplicable because the evidence of record shows that the Veteran is currently employed; thus, there is no cogent evidence of unemployability and further consideration of entitlement to increased compensation based on TDIU is not necessary.


ORDER

Entitlement to a disability rating in excess of 30 percent prior to August 26, 2015,
for degenerative joint disease of the right knee status post partial lateral meniscectomy and ACL repair is denied.

Entitlement to a disability rating in excess of 40 percent after August 26, 2015,
for degenerative joint disease of the right knee status post partial lateral meniscectomy and ACL repair is denied.

Entitlement to a disability rating in excess of 20 percent for instability of the right knee status post ACL repair is denied.

Entitlement to a disability rating in excess of 10 percent for left knee patellofemoral syndrome is denied.



____________________________________________
K. GIELOW
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


